Field, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
The defendants at the time of entering their appearance—one of them by answer and the other by demurrer—moved the District Court, upon a petition setting forth that they were aliens, and citizens of the free town of Bremen, in Germany, to transfer the action for trial to the Circuit Court of the United States for the Northern District of California. (Pr. Act, sec. 523.) The motion was denied ; and from the order of denial the appeal is taken.
The appeal must be dismissed ; as from the order no appeal lies. The statute enumerates the orders from which an appeal will lie before final judgment; and this is not embraced among them. (Pr. Act, sec. 347.) The remedy of the appellants, if entitled to the transfer, is to apply to this Court for a tiiandamus upon the District Court.
Appeal dismissed.